DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The indication in the office action of 9/4/2020 that Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 is withdrawn in view of Applicant’s Remarks and claim amendments of 2/17/2021.
Response to Arguments
Applicant’s arguments, see Remarks pages 6-8 filed 9/4/2020, with respect to priority and the applied documents under 35 U.S.C. 102 have been fully considered and are persuasive.   The rejection under 35 U.S.C. 102 has been withdrawn. 
Applicant’s arguments on page 8 of the Remarks concerning the rejection under 35 U.S.C. 112(a) and referencing the amendments and preceding remarks are persuasive.  In particular, Applicant explains with reference to the disclosure that it is not accurate to say that the buffer size is equal to the GCD but instead that it is read and/or write sizes of a given memory block included in the elastic buffer that are equal to the GCD. 
On pages 8-9 of the Remarks Applicant proposes to submit a terminal disclaimer should the rejections properly stand upon indication that the claims are otherwise allowable.  A rejection concerning U.S. Patent No. 9,759,808 remains.  The rejection concerning U.S. Patent No. 10,281,562 is withdrawn due to amendment, in particular 
Claim Objections
Claim 18 is objected to because of the following informalities:  The final two limitations of claim 18 have not been amended to correspond with the amended language which they reference concerning the size control, i.e. that the signal processor controls the size of the memory block(s) rather than that of the elastic buffer.  Note the similar amendments to the corresponding limitations of claim 1.   Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 2-4, 3, 1, and 1, respectively, of U.S. Patent No. 9,759,808.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate claims 1-3 and 5-10 except in that patented claim 1 requires merely “providing” an analog front end and ADC rather than actually requiring execution of receiving and sampling steps. However, while .  

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,759,808 as applied to claim 1 above, and further in view of Reinhardt (Direct Memory Access (DMA)).
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 11, 11-14, 9, 15, and 16, respectively of U.S. Patent No. 9,759,808 in view of Reinhardt (Direct Memory Access (DMA)).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate claims 4 and 11-20 except that the patented claims do not claim the DMA of claims 4, 11, and 18. However, DMA devices were commonly known for transferring data to and from memory at the time of the application, as demonstrated for example by Reinhardt.   It would have been obvious to one of ordinary skill in the art to include a DMA in the invention of the patented claims for the conventional advantage of allowing the processor to perform other tasks during data transfer as indicated by Reinhardt with predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646